DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 16, in the reply filed on 28 September 2021 is acknowledged.  The traversal is on the ground(s) that (1) the subject matter of Groups I and II are sufficiently related such that a thorough search of Groups I and II would necessarily encompass each other and not pose a serious burden on the examiner and (2) independent method claim 17 is a method of using the product of independent claim 1 with additional limitations and therefore the claims are related as combination and subcombination.  This is not found persuasive because:
	With respect to (1), the method of claim 17 requires, per Applicant’s acknowledgement on p. 9, second full paragraph, of the Remarks submitted 28 September 2021, additional steps beyond those understood to be required to form the product of claim 1.  Accordingly, a search for claim 17 would necessarily require additional searching beyond the scope of that which would be required to fully examiner claim 1, thus presenting a serious search and examination burden.
	With respect to (2), as outlined in the Restriction Requirement mailed 27 August 2021, Invention Groups I and II are properly related as process of making and product made.  Even assuming arguendo claims 1 and 17 are related as combination and subcombination, Applicant’s traversal does not present any rationale to overcome the examiner’s finding that Groups I and II are related as process of making and product made.  Therefore, since there is a showing by the examiner on the record demonstrating the Inventions are independent or distinct, Applicant’s assertion of a relationship as combination and subcombination is not persuasive to overcome the examiner’s showing.
	The requirement is still deemed proper and is therefore made FINAL.
	Claims 17 – 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 28 September 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 6, 10, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rawlings ‘249 (US 2008/0144249 A1).
	Regarding claim 1, Rawlings ‘249 discloses a laminated hybrid metallized polymer film (e.g. Fig. 1 – 5; ¶¶ [0012] – [0043]), the laminated hybrid metallized polymer film comprising: a metal foil layer (“metal foil”, e.g. “conductive foil” 104: e.g. Fig. 1 – 3; ¶¶ [0012], [0033], [0035] – [0039], [0041]); a laminating adhesive layer underlying the metal foil layer (“adhesive layer” 108: Fig. 1, 3B; ¶ [0032]); a polymer film layer underlying the laminating adhesive layer, the polymer film layer laminated to the metal foil layer with the laminating adhesive layer coupled between the metal foil layer and the polymer film layer (“dielectric layer” 112: e.g. Fig. 1, 2B, 3B; ¶¶ [0012], [0030]); and an adhesive layer underlying the polymer film layer, the adhesive layer adhering the polymer film layer to a substrate surface of a composite structure (“pressure sensitive adhesive (PSA)” 114 for adhering to a “composite panel” 116: Fig. 1, 2B, 3B; ¶ [0031]), wherein the metal foil layer, the laminating adhesive layer, the polymer film layer, and the adhesive layer form the laminated hybrid metallized polymer film for application over and to the substrate surface of the composite structure (e.g. Fig. 1 – 5; ¶ [0029]).
	Although Rawlings ‘249 does not expressly state the laminated hybrid metallized polymer film is for erosion protection of the composite structure, the examiner observes Rawlings ‘249’s laminated hybrid metallized polymer film comprises all of the features as recited in the body of claim 1.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Since the structures of Rawlings ‘249 are identical, or at least substantially identical, to those required of claim 1, a prima facie case of anticipation is established.

	Regarding claim 2, in addition to the limitations of claim 1, Rawlings ‘249 discloses the metal foil layer comprises, e.g., an aluminum foil layer (e.g. ¶ [0030]).
	Regarding claim 3, in addition to the limitations of claim 1, Rawlings ‘249 discloses the metal foil layer has a configuration comprising, e.g., a plain metal foil (e.g. Fig. 1, 3B).
	Regarding claim 4, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 102 rejection of claim 1 in view of Rawlings ‘249, Rawlings ‘249’s laminated hybrid metallized polymer film has an identical, or substantially identical, structure to that required of claim 1.  The examiner observes claim 4 does not define further structures or compositions beyond those required of claim 1.  Therefore, for similar reasons to those discussed in the 35 U.S.C. 102 rejection of claim 1, a prima facie case of anticipation is established regarding the claimed limitation wherein, when the composite structure is exposed to one or more erosion conditions, the laminated hybrid metallized polymer film applied over and to the substrate surface provides erosion protection of the composite structure from the one or more erosion conditions.  The examiner’s discussion regarding the positioning and adherence of Rawlings ‘249’s laminated hybrid metallized polymer film to a composite structure similarly applies with respect to the claim limitation wherein, when the composite structure is exposed to one or more erosion conditions, the laminated hybrid metallized polymer film applied over and to the substrate surface provides erosion protection of the composite structure from the one or more erosion conditions.  
	Regarding claim 6, in addition to the limitations of claim 1, Cross discloses the laminating adhesive layer comprises, e.g., an epoxy adhesive layer (e.g. ¶ [0035]).
	Regarding claim 10, in addition to the limitations of claim 1, Cross discloses the adhesive layer comprises, e.g., a pressure sensitive adhesive layer (e.g. ¶ [0031]).
Regarding claim 12, Rawlings ‘249 discloses a system for an aircraft composite structure, the system comprising: a substrate surface of the aircraft composite structure, the substrate surface having one or more cut edges (“composite panel” 116 for forming a wing: e.g. Fig. 1 – 5; ¶¶ [0021], [0022], [0029]); and a laminated hybrid metallized polymer film applied over and to the substrate surface of the aircraft composite structure (e.g. Fig. 1 – 5; ¶¶ [0012] – [0043]), the laminated hybrid metallized polymer film comprising: a metal foil layer (“metal foil”, e.g. “conductive foil” 104: e.g. Fig. 1 – 3; ¶¶ [0012], [0033], [0035] – [0039], [0041]); a laminating adhesive layer underlying the metal foil layer (“adhesive layer” 108: Fig. 1, 3B; ¶ [0032]); a polymer film layer underlying the laminating adhesive layer, the polymer film layer laminated to the metal foil layer with the laminating adhesive layer coupled between the metal foil layer and the polymer film layer (“dielectric layer” 112: e.g. Fig. 1, 2B, 3B; ¶¶ [0012], [0030]); and an adhesive layer underlying the polymer film layer, the adhesive layer adhering the polymer film layer to a substrate surface of a composite structure (“pressure sensitive adhesive (PSA)” 114 for adhering to a “composite panel” 116: Fig. 1, 2B, 3B; ¶ [0031]), wherein the metal foil layer, the laminating adhesive layer, the polymer film layer, and the adhesive layer form the laminated hybrid metallized polymer film for application over and to the substrate surface of the composite structure (e.g. Fig. 1 – 5; ¶ [0029]).
	Although Rawlings ‘249 does not expressly state the laminated hybrid metallized polymer film is for erosion protection of the aircraft composite structure, the examiner observes Rawlings ‘249’s laminated hybrid metallized polymer film comprises all of the features as recited in the body of claim 12.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Since the structures of Rawlings ‘249 are identical, or at least substantially identical, to those required of claim 12, a prima facie case of anticipation is established.
	Moreover, since Rawlings ‘249’s laminated hybrid metallized polymer film possesses at least some degree of permanence with respect to adhering to a composite structure (e.g. ¶¶ [0012] – [0043] discuss lightning protection in general where one of ordinary skill in the art would have understood adherence is necessary for function, and ¶ [0016] discusses repairability of the composite structure), the 
	Regarding claim 16, in addition to the limitations of claim 12, Rawlings ‘249 discloses the laminated hybrid metallized polymer film is in a form of, e.g. an applique (e.g. ¶¶ [0012], [0027], [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rawlings ‘249 as applied to claim 1 above, and further in view of Cross (US 2017/0174312 A1).
	Regarding claim 5, although Rawlings ‘249 is not specific as to the metal foil layer having a thickness in a range of from 0.0001 inch to 0.020 inch, this feature would have been obvious in view of Cross.
	As an initial matter, Rawlings ‘249 discloses the metal foil layer functions to conduct current during a lightning strike (e.g. ¶¶ [0012], [0015] – [0017], [0028], [0034], [0041]).  For such a purpose, Cross discloses metal foil layers, e.g. an aluminum foil layer, having a thickness of less than about 0.002 inch, is suitable for this purpose (“less than 50 µm”: e.g. ¶¶ [0006], [0019], [0024], [0031]).

	Cross’ range for modifying Rawlings ‘249 overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Claims 7 – 9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rawlings ‘249 as applied to claim 1 above, and further in view of Rawlings ‘203 (US 2005/0181203 A1).
	Regarding claim 7, although Rawlings ‘249 is not specific as to the laminating adhesive layer having a thickness in a range of from 0.0001 inch to 0.0020 inch, this feature would have been obvious in view of Rawlings ‘203.
	As an initial matter, Rawlings ‘249’s polymer film layer is a dielectric polymer for preventing conduction of a lightning strike through a composite structure (e.g. ¶¶ [0012], [0030]).  Therefore, one of ordinary skill in the art would have understood dielectric strength is an important feature of the laminated hybrid metallized polymer film as a whole.
	Rawlings ‘203 discloses thicknesses of 0.0015 inch to 0.002 inch are useful for adhesive layers in order to provide thickness useful for raising dielectric breakdown voltage as a result of a lightning strike (“around 1.5 mils to around 2 mils”: e.g. ¶¶ [0057], [0060]).  
	Accordingly, in order to provide additional and useful dielectric breakdown voltage, it would have been obvious to provide Rawlings ‘249’s laminating adhesive layer with a thickness of 0.0015 inch to 0.002 inch as Rawlings ‘203 suggests.
	Regarding claim 8, although Rawlings ‘249 is not specific as to the polymer film layer comprising one of, a polyether ether ketone (PEEK) film layer, a polyester film layer, a polyethylene terephthalate (PET) film layer, a polypropylene (PP) film layer, a polyethylene (PE) film layer, a polytrimethylene terephthalate (PTT) film layer, a polyamide (PA) film layer, a polyetherimide (PEI) film layer, a polyvinyl chloride (PVC) film layer, a polycarbonate (PC) film layer, a nylon film layer, a polyetherketoneketone (PEKK) film layer, a polyphenylsulfone (PPSU) film layer, a polyphenylene sulfide (PPS) film layer, an 
	As an initial matter, Rawlings ‘249’s polymer film layer is a dielectric polymer for preventing conduction of a lightning strike through a composite structure (e.g. ¶¶ [0012], [0030]).  Rawlings ‘203 discloses, e.g., nylon film layers are useful for their high dielectric strength in laminate which protect against lightning strikes (e.g. ¶¶ [0017] – [0084], especially ¶¶ [0019], [0046], [0049], [0074], [0081]).
	Accordingly, in order to suitably provide for the functionality Rawlings ‘249 desires, it would have been obvious to provide a nylon film layer as Rawlings ‘203 discloses for Rawlings ‘249's polymer film layer.
	Regarding claim 9, although Rawlings ‘249 is not specific as to the polymer film layer having a thickness in a range of from 0.0003 inch to 0.020 inch, this feature would have been obvious in view of Rawlings ‘203.
	As an initial matter, Rawlings ‘249’s polymer film layer is a dielectric polymer for preventing conduction of a lightning strike through a composite structure (e.g. ¶¶ [0012], [0030]).  Rawlings ‘203 discloses polymer film layers having a thickness of at least 0.002 inch are useful for providing high dielectric breakdown strength against lightning strikes (e.g. ¶¶ [0017] – [0084], especially ¶¶ [0019], [0046], [0049], [0060], [0061], [0074], [0081]).
	Accordingly, in order to suitably provide for the functionality Rawlings ‘249 desires, it would have been obvious to provide a polymer film layer having a thickness of at least 0.002 inch as Rawlings ‘203 discloses for Rawlings ‘249s polymer film layer.
	Regarding claim 11, although Rawlings ‘249 is not specific as to the adhesive layer having a thickness in a range of from 0.002 inch to 0.020 inch, this feature would have been obvious in view of Rawlings ‘203.
	As an initial matter, Rawlings ‘249’s polymer film layer is a dielectric polymer for preventing conduction of a lightning strike through a composite structure (e.g. ¶¶ [0012], [0030]).  Therefore, one of ordinary skill in the art would have understood dielectric strength is an important feature of the laminated hybrid metallized polymer film as a whole.

	Accordingly, in order to provide additional and useful dielectric breakdown voltage, it would have been obvious to provide Rawlings ‘249’s adhesive layer with a thickness of at least 0.0015 inch, e.g. at least 0.002 inch, as Rawlings ‘203 suggests.
	Regarding claim 13, although Rawlings ‘249 is not specific as to the system further comprising an edge seal layer applied over and to the substrate surface, prior to the laminated hybrid metallized polymer film being applied over and to the substrate surface, this feature would have been obvious in view of Rawlings ‘203.
	Rawlings ‘203 discloses an edge seal applied over and to a substrate surface in order to protect the substrate, and thus edges of the substrate, from environmental influence (e.g. Fig. 10; ¶¶ [0082] – [0084]).
	In view of the lightning protection Rawlings ‘249’s laminated hybrid metallized polymer film provides via the metal foil layer and the polymer film layer (e.g. ¶¶ [0012] – [0043]), one of ordinary skill in the art would have understood placing such layers nearer the exposed surface of the system maximizes protection of the underlying aircraft composite structure from lightning.
	Accordingly, it would have been obvious to modify Rawlings ‘249’s system to comprise an edge seal layer applied over and to the substrate surface, prior to the laminated hybrid metallized polymer film 
	Regarding claim 14, in addition to the limitations of claim 13, Rawlings ‘203 discloses the edge seal layer is, e.g., a metal foil (e.g. ¶ [0083]) and discloses primers may be provided over a metal foil to protect from corrosion and enhance bonding with other layers (e.g. ¶ [0077]).
	Therefore, it would have been obvious to modify the system to further comprise a primer layer applied over and to the edge seal layer, prior to the laminated hybrid metallized polymer film being applied over and to the substrate surface in order to provide corrosion protection and bond strength with the laminated hybrid metallized polymer film.
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rawlings ‘249 as applied to claim 12 above, and further in view of Rawlings ‘203 (US 2005/0181203 A1).
	Regarding claim 15, in addition to the limitations of claim 12, Cross discloses the metal foil layer comprises, e.g., an aluminum foil layer (e.g. ¶ [0030]); wherein the laminating adhesive layer comprises, e.g. an epoxy adhesive layer (e.g. ¶ [0035]); and wherein the adhesive layer comprises, e.g., a pressure sensitive adhesive layer (e.g. ¶ [0031]).
	Although Cross is not specific as to the polymer film layer comprising one of, a polyether ether ketone (PEEK) film layer, a polyester film layer, a polyethylene terephthalate (PET) film layer, a polypropylene (PP) film layer, a polyethylene (PE) film layer, a polytrimethylene terephthalate (PTT) film layer, a polyamide (PA) film layer, a polyetherimide (PEI) film layer, a polyvinyl chloride (PVC) film layer, a polycarbonate (PC) film layer, a nylon film layer, a polyetherketoneketone (PEKK) film layer, a polyphenylsulfone (PPSU) film layer, a polyphenylene sulfide (PPS) film layer, an ethylene chlorotrifluoroethylene (ECTFE) film layer, and a polyvinylidene fluorine (PVDF) film layer, this feature would have been obvious in view of Rawlings ‘203.
	As an initial matter, Rawlings ‘249’s polymer film layer is a dielectric polymer for preventing conduction of a lightning strike through a composite structure (e.g. ¶¶ [0012], [0030]).  Rawlings ‘203 discloses, e.g., nylon film layers are useful for their high dielectric strength in laminate which protect against lightning strikes (e.g. ¶¶ [0017] – [0084], especially ¶¶ [0019], [0046], [0049], [0074], [0081]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783